                      Case 2:20-cr-20032-DDC-JPO Document 2 Filed 03/31/20 Page 1 of 1

                                            (                                                        (

AO 442 (Rev. 11/l I) Arrest Wmrnnt



                                           UNiTED STATES DISTRICT COURT                                                                   FILED
                                                                            for the                                                           MAR 3 I 2020
                                                                  District of Kansas
                                                                                                                                  TIMOTH~RIE:N C~CRK
                                                                                                                                  By:_ _~_ _ _,Deputy
                      United States of America
                                  v.                                          )
                         COTY C. MEWES                                        )        Case No.    20-mj-08080-JPO
                                                                              )
                                                                              )
                                                                              )
                                                                              )
                               Defendant


                                                          ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson lo be arrested)         COTY C. MEWES
                                   -----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment               0    Superseding Indictment          0 Information             0 Superseding Information                       ~ Complaint
0 Probation Violation Petition              0 Supervised Release Violation Petition                  0 Violation Notice                   O Order of the Court

This offense is briefly described as follows:
  Escape from Custody, Title 18, United States Code, Section 751 (a)




                                                                                                                           ,, I
                                                                                                                            -'1       I
                                                                                                                                  I,




Date:           03/20/2020                                                                            s/Yolanda J. Holman
                                                                                                     lssui,1g officer's sig,~afl;/'e
                                                                                                           '                          ,     I I
                                                                                                                                  I


City and state:          Kansas City, KS                                                       Yolanda    J.   Holman, D~QtJt'.):' Clerk          ~--


                                                                                                         Printed name and title


                                                                       Return

          This warrant was received on (date)        3    -? ,t:, -2 .t:,         , and the person was arrested on (date)                 _L JI~ 2__ a
at (city and state)     £; ,M4°J C/~        1
                                                /J?/..)


Date: J____---:_J_ I / Zo                                                         ~               =:>
                                                                                   Arr"ilsimg o;j,cer 's signa/ure
